...




                                            CAUS E NO. 1423872

      ROGER DA LE       GAMM~Nsf           I0   r-'   1   j : ,.., ,.          IN THE 8 111 J UDICIA L
                                                                                                FILED IN
                                                                 §                       6th COURT OF APPEALS
      vs.                                                        §                         TEXARKANA,
                                                                               DISTRICT COURT    OF      TEXAS
                                                                 §                       2/11/2015 2:13:19 PM
      STATE OF TEXAS                                             §             HOPKI NS COUNTY,
                                                                                             DEBBIETEXAS
                                                                                                     AUTREY
                                                                                                 Clerk

                                  APPELLANT'S NOTICE OF APPEA L


      TO THE HONORABLE JUDGE OF SAID COU RT:

             Appellant ROGE R DALE GA MMONS comes before the Court in this ca use an9 gives

      notice of appeal to the Texas Court of A ppeals in this cause and states that he desires to appeal

      the convictions and sentences previous ly entered against him in these causes.

             WH EREFORE, PREM ISES CONSID ERED, Appellant respectfull y requests the C lerk of

      this Honorable Court to forward th is noti ce to the Court of Appeals.

                                                                        Respectfully submitted,




                                                                        Heath Hyde, Attorney fl
                                                                        State Bar No. 00796807
                                                                        900 Jackson Street, Suite 535
                                                                        Dall as, TX 75202
                                                                        Tel: (903) 439-0000
                                                                        Fax: (903) 439-0002
                                CERTIFICATE OF SERVICE

                                     111
       I hereby certify that on the I0 day of February, 2015, a true copy of the fo regoing has
been served on Will Ramsay, Ho pkins County Di stiict Attorney, by facs imile.



                                                    ~E~